Citation Nr: 0212781	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to extra-schedular consideration for 
evaluation of chondromalacia patella of the right knee, 
currently evaluated at 20 percent. 

2.  Entitlement to extra-schedular consideration for 
evaluation of chondromalacia patella of the left knee, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Portland, Oregon.

Historically, the issues of an increased evaluation for left 
knee and an increased evaluation for right knee 
chondromalacia patella were before the Board in December 
2000.  At that time each knee disability was evaluated as 10 
percent disabling.  The Board granted an increased evaluation 
to 20 percent on both the right knee and the left knee 
chondromalacia patella by its decision dated in December 
2000.  In addition, the Board noted that the medical history, 
included in the report of a June 1998 VA compensation and 
pension (C&P) physical examination, indicated that the 
veteran was unemployed due to his knees.  Accordingly, the 
Board remanded the issue for further development of the issue 
of entitlement to extra-schedular consideration for 
evaluation of chondromalacia patella of the right knee and 
left knees.

A review of the file indicates that the requested development 
has been completed to the extent possible.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran is employed on a part-time basis. 

3.  The veteran's service connected right knee and the left 
knee chondromalacia patella disability does not present an 
unusual disability picture; the veteran's service connected 
right knee and the left knee chondromalacia patella 
disability has not resulted in marked interference with 
employment or frequent periods of hospitalizations.


CONCLUSIONS OF LAW

1.  The criteria for extra-schedular consideration for right 
knee chondromalacia patella have not been met.  38 U.S.C.A. 
§ 1155 (1991); 38 C.F.R. § 3.321 (2001).

2.  The criteria for extra-schedular consideration for left 
knee chondromalacia patella have not been met.  38 U.S.C.A. 
§ 1155 (1991); 38 C.F.R. § 3.321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law enhances 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expands on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.    

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Generally, the regulations provide that 
they merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
June 2002 supplemental statement of the case, the RO provided 
the veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  With respect to the duty to assist, the RO made 
written request to the veteran by letter dated in February 
2001 for specific information pertaining to his employer, his 
hours, and his type of employment. The Court has held that 
VA's duty to assist the veteran is not a one-way street; he 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
current posture of this claim is that the veteran failed to 
respond with any further information.  The Board has 
considered the need for an additional medical examination, 
but finds that it is unnecessary to resolve the appeal 
because the pivotal question is whether the veteran's service 
connected right knee and the left knee chondromalacia patella 
disabilities present such an unusual disability picture as 
indicated by marked interference with employment and frequent 
periods of hospitalization, that schedular evaluation is 
inadequate.  Medical expertise is not required to provide 
this information.  The requirement under the VCAA that the RO 
advise the claimant of how responsibilities in developing the 
record are divided is moot, as no evidence has been 
identified relating to the issue of extra-schedular 
consideration.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).





B.  Legal Criteria

In order to warrant an increased rating on an extra-schedular 
basis, there must be something unusual about the veteran's 
service-connected disability that sets him apart from other 
veterans with the same type of disability.  Under 38 C.F.R. 
§ 3.321(b) (2001), an extra-schedular rating may be assigned 
when the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C.  Evidence

Post-service records reflect that the veteran underwent a VA 
C& P physical examination in June 1998.  The veteran reported 
then that he was currently unemployed due to his knees' 
disability.  He indicated that he was not under the treatment 
of any medical provider for his left or right knee 
disability, but rather, self-treated with heat and ice.

The veteran underwent a VA C& P physical examination in May 
1999.  He reported that he was employed part-time.  The 
veteran indicated that he receives all health care through 
the VA.

II.  Analysis

The veteran contends via VA Form 646, dated in July 2002, 
that this matter should be remanded to seek information 
regarding his income history.  The veteran argues that the VA 
has no difficulty obtaining income information for pension 
claims, total disability ratings, and circumstances where the 
veteran is incarcerated.  The veteran further contends that 
the VA declines to do so because while VA will seek this 
information for punitive purposes, it not seek the 
information in this matter because the information might 
assist the veteran in meeting the criteria for extra-
schedular consideration.  The Board does not find this 
argument persuasive.

Income information has only secondary relevance, if any, to 
the issue of extra-schedular consideration.  Such information 
would merely reveal how much income or wages the veteran 
receives for his employment and would not directly bear on 
the issue of extra-schedular consideration.  In this regard, 
the Board notes that such information might indicate whether 
the veteran had wage or miscellaneous income associated with 
employment, but it would not show the current status of the 
veteran's employment.  And while it might indicate the amount 
of money spent for medical care, it would not specifically 
show whether the veteran was hospitalized and if so, the 
duration of any hospitalizations.

Turning to the evidence of record, there is no indication 
from the two most recent VAX examinations to implicate any 
ongoing treatment of the veteran's left and right knee 
chondromalacia patella.  The veteran stated in June 1998 that 
he self-treated.  In May 1999, he disclosed that he received 
all health care from the VA, but did not indicate that he was 
actively involved in any ongoing treatment for relating to 
his left and right knee.  Nor does the veteran report that he 
has had frequent hospitalizations.  The only indication of 
interference with employment is through the veteran's own 
uncorroborated report.  There is no evidence to support this 
contention.  Accordingly, the Board finds that the veteran's 
disability picture, specifically, service connected left knee 
and right knee chondromalacia patella does not warrant extra-
schedular consideration.  In this circumstance where the 
clear weight of the most probative evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.









ORDER

Entitlement to extra-schedular consideration for evaluation 
of patella of the right knee is denied. 

Entitlement to extra-schedular consideration for evaluation 
of chondromalacia patella of the left knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

